IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 96-20143
                          Summary Calendar


RICHARD C. HOWARD, ET AL.

                                          Plaintiffs,

RICHARD C. HOWARD,

                                          Plaintiff-Appellant,


versus

CHARLES MARTIN; TEXAS DEP’T OF CRIMINAL
JUSTICE, INST’L DIV.,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-3880
                        - - - - - - - - - -
                            May 14, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Richard C. Howard appeals the dismissal of his civil rights

complaint as frivolous.   Howard complains of denials of due

process in connection with prison disciplinary proceedings and

retention of personal property, denial of access to the courts,

and infringement of his Muslim observance.   Based upon a careful

review of the record, the district court’s order of dismissal,

and Howard’s appellate brief, we hold, essentially for reasons

expressed by the district court, that the district court did not

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-20143
                               - 2 -

abuse its discretion in dismissing the complaint as frivolous.

See Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir. 1995) (en

banc).   The district court’s judgment is

     AFFIRMED.